           Case 7:17-cv-07713-VB Document 18
                                          17 Filed 09/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 KAREN H. LAMBDIN,
              Plaintiff,

 VS.                                                   CASE NO. 7:17-CV-07713-VB

 BIOMET, INC., BIOMET
 ORTHOPEDICS, LLC, BIOMET U.S.
 RECONSTRUCTION, LLC AND
 BIOMET MANUFACTURING LLC
 F/K/A BIOMET MANUFACTURING
 CORP.,
                 Defendants.



                  ORDER OF DISMISSAL OF DEFENDANTS WITH PREJUDICE

          THIS CAUSE came before the Court upon the Stipulation for Dismissal of Defendants

with Prejudice by and between the plaintiff, Karen H. Lambdin ("Plaintiff'), and the defendants,

Biomet, Inc., Biomet Orthopedics, LLC, Biomet U.S. Reconstruction, LLC and Biomet

Manufacturing LLC f/k/a Biomet Manufacturing Corp. ("Defendants"), and the Court having

reviewed the Stipulation for Dismissal of Defendants with Prejudice, having reviewed the court

file, and being otherwise fully advised in the premises, it is hereby:

          ORDERED AND ADJUDGED that:

This case is hereby DISMISSED WITH PREJUDICE as to Defendants. Plaintiff and Defendants

shall each bear his/its own respective costs and attorneys' fees incurred in connection with this

action.

          DONE AND ORDERED in Chambers this               day of                    , 20_.


                                                U.S. DISTRICT COURT JUDGE
                                                      Vincent L. Briccetti
Confirmed copies to:
All counsel of record                                 September 8, 2020


US.125993243.01
